Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0207706 A1 to Pride Engineering.
Regarding claim 1, Pride teaches an apparatus for forming a base profile on a metal container carried on a punch 45 moving along an axis (Abtract, Figs. 1 and 3), the apparatus comprising: 
a die 5 shaped to form the base profile on the container (Paras. [0015], [0016] and [0038]; Figs. 1 and 3); 
a floating cylinder 9 coupled to the die such that the die 5 and the floating cylinder 9 are substantially axially fixed together (Fig. 1; Paras. [0014]-[0015]; the ring 9 is a floating cylinder that is coupled to the die 5 via the clamp ring 4 and elastomer spring 8 holding the ring 9 in connection with the die 5, and the components are axially fixed together such that they float in the gap 46); 
a hold down ring 4 surrounding the die 5 and slidable thereon against an axial restoring force 41 (Figs. 1 and 3; Paras. [0014]-[0016] and [0034]), the hold down ring 4 being positioned to contact a base of the container ahead of the die 5 (Figs. 1 and 3; Para. [0034]), the hold down ring 4 being axially deflectable relative to and positioned at least partially within the floating cylinder 9 (Fig. 1; Paras. [0014]-[0016]; the hold down ring 4 is deflectable relative to the floating cylinder 9 via the elastomer spring 8 that is constructed on a “flexible compressible material and is constructed and arranged to compress radially” to “allow contact from a misaligned punch to move the clamp ring 4 in a direction that improves its axial alignment with the punch”); and 
a resilient support 8 positioned about the hold down ring 4 (Fig. 1; Paras. [0014]-[0016]; the elastomer spring 8 surrounds the hold down ring 4), the resilient support being configured to hold the die in a resting position (Fig. 1; Paras. [0014]-[0016]; the elastomer spring 8 provides a resistive force to reduce sagging of the clamp ring 4, which will also move the die 5 as the fit between the die 5 and clamp ring 4 “is a straight, tight fit”), wherein in the resting position a central axis of the die substantially aligns along a central axis of the apparatus (Fig. 1), the resilient support being further configured to allow the die and the floating cylinder to be deflectable perpendicular to said central axis of the apparatus (Fig. 1; Paras. [0014]-[0016]; the elastomer spring 8 is compressible radially and thus is configured to allow the die 5 and floating cylinder 9 to be deflectable perpendicular to the central axis of the apparatus) and to provide a radial restoring force to return the die to the resting position (Fig. 1; Paras. [0014]-[0016]).
Regarding claim 2
Regarding claim 3, Pride teaches the apparatus according to claim 1 (Fig. 1), wherein the hold down ring 4 is deflectable perpendicular to said central axis of the apparatus in conjunction with the die 5 (Fig. 1; Paras. [0014]-[0016]).
Regarding claim 4, Pride teaches the apparatus according to claim 1 (Fig. 1), further comprising one or more sensors 38 for measuring deflection of the die 5 perpendicular to said central axis of the apparatus (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors 38 remain functional and continue to sense die set 4&5 position changes applied to them from the punch 45”).
Regarding claim 5, Pride teaches the apparatus according to claim 1 (Fig. 1), further comprising one or more sensors 38 for measuring deflection of the hold down ring 4 perpendicular to said central axis of the apparatus (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors 38 remain functional and continue to sense die set 4&5 position changes applied to them from the punch 45”).
Regarding claim 9, Pride teaches a can bodymaker comprising the apparatus of claim 1 (Figs. 1 and 3 show the apparatus of claim 1 in a can bodymaker including a punch 45).
Regarding claim 10, Pride teaches a method for forming a base profile on a metal container (Abstract; Figs. 1 and 3), the method comprising: 
locating a container on a punch 45 (Figs. 1 and 3; Para. [0034]; “the punch 45, with can material wrapped around it, strikes the clamp ring 4 first”), 
driving a container base by the punch 45, in an axial direction, against a die 5 defining said base profile (Figs. 1 and 3; Para. [0038]; “as the clamp ring 4 travels into the bottom former, the dome die 5 presses the dome shape into the bottom of the can utilizing the can-forming punch 45 to support the shape”), 
wherein the die 5 is axially fixed to a floating cylinder 9 (Fig. 1; Paras. [0014]-[0015]; the ring 9 is a floating cylinder that is coupled to the die 5 via the clamp ring 4 and elastomer spring 8 holding the 
wherein a hold down ring 4 surrounds the die 5 and is slidable thereon (Figs. 1 and 3; Paras. [0014]-[0016] and [0034]), the hold down ring 4 being positioned to contact the container base ahead of the die 5 (Figs. 1 and 3; Para. [0034]), the hold down ring being axially deflectable relative to the floating cylinder (Fig. 1; Paras. [0014]-[0016]; the hold down ring 4 is deflectable relative to the floating cylinder 9 via the elastomer spring 8 that is constructed on a “flexible compressible material and is constructed and arranged to compress radially” to “allow contact from a misaligned punch to move the clamp ring 4 in a direction that improves its axial alignment with the punch”), wherein the die 5 and the floating cylinder 9 are deflectable perpendicular to said axial direction against a restoring force upon impact of the container base against the die or against thePage 3 of 9DOCKET NO.: 102070.006884PATENTApplication No.: 16/607,208 Office Action Dated: March 16, 2021hold down ring (Fig. 1; Paras. [0014]-[0016]; the die 4 and floating ring 9 are deflectable by the size of the gap 46 in a direction perpendicular to the axial direction against a restoring force exerted by the elastomer ring 8).
Regarding claim 12, Pride teaches a method according to claim 10 (Fig. 1), further comprising measuring the deflection of the die perpendicular to said axial direction by the punch (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors 38 remain functional and continue to sense die set 4&5 position changes applied to them from the punch 45”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pride in view of U.S. Pat. No. 4,578,981 to Nishikawa.
Regarding claim 6, Pride teaches an apparatus according to claim 4 (Fig. 1). 
However, Pride fails to explicitly teach wherein the one or more sensors are eddy current sensors.
Nishikawa teaches an apparatus for monitoring the deflection of components in metal forming operations where a punch 4 strikes a die 5a (Abstract; Col. 6, Lns. 34-63) wherein the one or more sensors are eddy current sensors 26a-d (Fig. 11; Col. 6, Lns. 43-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensors of Nishikawa for the sensors of Pride as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of measuring the deflection and position of the die, clamp ring and punch of the forming device.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to explicitly teach a housing surrounding the die and deflectable in conjunction with the die perpendicular to said central axis of the apparatus, the one or more eddy current sensors being configured to measure deflection of the housing perpendicular to said central axis of the apparatus.
Pride teaches the die 5 is surrounded by the hold down ring 4, elastomeric spring 8 and ring 9 and these components are surrounded by a housing 3 (Fig. 1), however the housing 3 surrounding the 
US 2017/0291209 A1 to Zauhar teaches a die 13 surrounded by a hold down ring 11 and a floating assembly 14 including a multiseal member 15 and ring 16, and these components are surrounded by a housing 12 (Figs. 1-5; Paras. [0020]-[0021]), however there housing 3 surrounding the die 5 is not deflectable in conjunction with the die perpendicular to the central axis of the apparatus.
Claim 8 depends from claim 7 and is allowable for at least the reasons discussed above.
Response to Arguments
Applicant’s arguments and amendments dated July 16, 2021, with respect to the objections to the claims, rejections under 35 USC 112 and rejections under 103 of claims 7 and 8 have been fully considered and are persuasive.  The objections, rejections under 112, and rejections under 103 of claims 7 and 8 have been withdrawn. 
Applicant's arguments and amendments have been fully considered with respect to the rejections under 35 USC 102 and 103 of claims 1-6, 9-10 and 12 but they are not persuasive. 
Applicant argues that claim 1 is allowable because “Pride does not disclose a floating cylinder, and therefore, fails to disclose the configurations of the die, the floating cylinder, the hold down ring, and the resilient support recited in claim 1.” Remarks, P. 7.  In particular, Applicant argues that “Pride only discloses a die that includes a clamp ring 4, a dome die 5, and an elastomer ring 8, which act together with a can-forming punch 45.” Id
Applicant argues that claim 10 is patentable for the reasons discussed above with respect to claim 1 and claims 2-6, 9 and 12 are allowable because they depend from claims 1 and 10.  Remarks, PP. 7-8.  These arguments are not persuasive for the reasons discussed above with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725